DISMISS and Opinion Filed July 27, 2022




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-22-00421-CV

                      IN THE INTEREST OF N.A.G.A., A CHILD

                   On Appeal from the 304th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. JC-20-00439-W

                             MEMORANDUM OPINION
                        Before Justices Molberg, Reichek, and Garcia
                                 Opinion by Justice Garcia
        This appeal follows the trial court’s final order concerning conservatorship of

a child. The appeal was filed by the child’s foster parents who contend that they

intervened in the underlying suit.

        After reviewing the record and finding nothing that reflected that the foster

parents had timely intervened in the underlying suit before the final order was

signed, we directed the parties to file letter briefs addressing whether foster parents

have standing in this appeal.1 See State v. Naylor, 466 S.W.3d 783, 787 (Tex. 2015)

(“appellate standing is typically afforded ‘only to parties of record’”) (quoting Gunn


    1
     The parties complied with our directive and filed supplements to the reporter’s record and the clerk’s
record.
v. Cavanaugh, 391 S.W.2d 723, 724-25 (Tex. 1965)); Johnston v. Crook, 93 S.W.3d

263, 268 (Tex. App.—Houston [14th Dist.] 2002, pet. denied) (“[A]n intervenor is

a party for purposes of appeal only if (1) she timely files a [plea of intervention], and

(2) the trial court does not strike the pleading before the entry of a final judgment.”).

       On the same day this appeal was filed, foster parents also filed a petition for

writ of mandamus challenging the trial court’s final order and the denial of a

restraining order. On July 5, 2022, we dismissed the mandamus petition for lack of

jurisdiction, concluding, inter alia, that foster parents lack standing to challenge the

final order because they failed to intervene before the final order was signed. In re

B.D., No. 05-22-004-22-CV, 2022 WL 2437594, at *1 (Tex. App.—Dallas Jul. 5,

2022, orig. proceeding). That determination is now the law of the case. See BSP

Mktg., Inc. v. Standard Waste Sys., Ltd., No. 05-03-00518-CV, 2004 WL 119235, at

*2 (Tex. App.—Dallas Jan. 27, 2004, no pet.) (law of the case doctrine appliable to

original proceedings); Rayne v. Tupelo Mgmt., LLC, No. 02-21-00071-CV, 2022 WL

60722, at *2 (Tex. App.—Fort Worth Jan. 6, 2022, no pet.) (prior standing

determination was law of the case); Briscoe v. Goldmark Corp., 102 S.W.3d 714,

716 (Tex. 2003) (law of case is principle under which question of law decided on

appeal governs case through subsequent stages).2




   2
      Although the law of the case is discretionary and we may reconsider if our decision is clearly
erroneous, see id. at 716–717, we find no basis for reconsideration here.
                                               –2–
      The record reflects that foster parents did not timely intervene before the final

order, and as established in the mandamus proceeding, lack standing to challenge

the underlying order. See Naylor, 466 S.W.3d at 787. Accordingly, we dismiss the

appeal. See id.; see also TEX. R. APP. P. 42.3(a).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE


220421F.P05




                                         –3–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF N.A.G.A., A               On Appeal from the 304th Judicial
CHILD,                                       District Court, Dallas County, Texas
No. 05-22-00421-CV                           Trial Court Cause No. JC-20-00439-
                                             W.
                                             Opinion delivered by Justice Garcia.
                                             Justices Molberg and Reichek
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 27, 2022.




                                       –4–